Exhibit 10.1
_____________________________________________________________________________
 


 


 
STANDBY CONVERTIBLE NOTE PURCHASE AGREEMENT
 
by and among
 
AXS-One Inc.
 
and
 
the parties named herein on Schedule 1, as Purchasers

 


 


 
June 26, 2009
 


 
_____________________________________________________________________________
 



--------------------------------------------------------------------------------


 


 
This STANDBY CONVERTIBLE NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as
of June 26, 2009, among AXS-One Inc., a Delaware corporation (the “Company”),
and the purchasers identified on Schedule 1 hereto (each a “Purchaser” and
collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchasers,
and the Purchasers, severally and not jointly, desire to purchase from the
Company an aggregate principal amount of up to $250,000 of Series 2009 5%
Secured Convertible Promissory Notes (the “Series 2009 Notes”), convertible,
under certain circumstances, at the election of each holder into shares of
common stock, $0.001 par value (the “Unify Common Stock”), of Unify Corporation,
a Delaware corporation (“Unify”), at a conversion price of $3.00 per share, as
more fully set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I
 
DEFINITIONS AND TERMS OF NOTES
 
1.1           Definitions.
 
In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated in this
Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144. With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser shall be
deemed to be an Affiliate of such Purchaser.
 
“Agent” shall have the meaning ascribed to such term in the Security Agreement.
 
“Agreement” shall have the meaning ascribed to such term in the Preamble.
 
“Blue Sky Laws” shall have the meaning ascribed to such term in Section
3.1(e)(ii).
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New Jersey are authorized or required by law or other governmental action to
close.
 
“Closing” shall have the meaning ascribed to such term in Section 2.1(a).
 
“Closing Date” shall have the meaning ascribed to such term in Section 2.1(a).
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereafter be reclassified.
 
“Company” shall have the meaning ascribed to such term in the Preamble.
 
“Company IP” shall have the meaning ascribed to such term in Section 3.1(j)(i).
 
“Contemplated Transactions” shall have the meaning ascribed to such term in
Section 3.1(a)(ii).
 
“Disclosure Schedules” means the Disclosure Schedules concurrently delivered
herewith.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(o).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Financial Statements” shall have the meaning ascribed to such term in Section
3.1(g)(iv).
 
“First Security Agreement Amendment” means the Security Agreement Amendment,
dated as of November 16, 2007, among the Company, each of the Prior Purchasers
and certain other parties to the Prior Security Agreement.
 
2

--------------------------------------------------------------------------------


 
 
“Fourth Security Agreement Amendment” means the Fourth Security Agreement
Amendment among the Company, each of the Purchasers and certain other parties to
the Prior Security Agreement, the First Security Agreement Amendment, the Second
Security Agreement Amendment and the Third Security Agreement Amendment, in the
form of Exhibit B hereto.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(g)(v).
 
“Governmental Body” shall have the meaning ascribed to such term in Section
3.1(e)(ii).
 
“Indemnified Party” shall have the meaning ascribed to such term in Section
5.3(a).
 
“Indemnifying Party” shall have the meaning ascribed to such term in Section
5.3(a).
 
“Investor Rights Agreement” means the Investor Rights Agreement between Unify
and each of the Purchasers and other parties thereto, in the form of Exhibit A
hereto.
 
“July 2008 Purchase Agreement” means that certain Convertible Note and Warrant
Purchase Agreement, dated as of July 24, 2008, by and among the Company and the
other parties set forth on Schedule 1 thereto as purchasers.
 
“Legal Requirement” shall have the meaning ascribed to such term in Section
3.1(f).
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction, except for a lien for current taxes not yet due
and payable and a minor imperfection of title, if any, not material in nature or
amount and not materially detracting from the value or impairing the use of the
property subject thereto or impairing the operations or proposed operations of
the Company.
 
“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a)(i).
 
“Material Agreements” shall have the meaning ascribed to such term in Section
3.1(e)(i).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(s).
 
“May 2007 Purchase Agreement” means that certain Convertible Note and Warrant
Purchase Agreement, dated as of May 29, 2007, by and among the Company and the
other parties set forth on Schedule 1 thereto as purchasers.
 
“November 2007 Purchase Agreement” means that certain Convertible Note and
Warrant Purchase Agreement, dated as of November 13, 2007, by and among the
Company and the other parties set forth on Schedule 1 thereto as purchasers.
 
“October 2008 Purchase Agreement” means that certain Convertible Note and
Warrant Purchase Agreement, dated as of October 30, 2008, by and among the
Company and the other parties set forth on Schedule 1 thereto as purchasers.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Prior Notes” means the Series A Secured Convertible Promissory Notes and Series
B Secured Convertible Promissory Notes issued pursuant to the May 2007 Purchase
Agreement, the Series C Secured Convertible Promissory Notes issued pursuant to
the November 2007 Purchase Agreement, the Series D Secured Convertible
Promissory Notes issued pursuant to the July 2008 Purchase Agreement and the
Series E Secured Convertible Promissory Notes issued pursuant to the October
2008 Purchase Agreement.
 
“Prior Purchase Agreements” means the May 2007 Purchase Agreement, the November
2007 Purchase Agreement, the July 2008 Purchase Agreement and the October 2008
Purchase Agreement.
 
“Prior Purchaser” means a purchaser of Prior Notes, in such capacity, pursuant
to the Prior Purchase Agreements or any of them.
 
“Prior Security Agreement” means the Security Agreement, dated as of May 29,
2007, among the Company, the Prior Purchasers and certain other parties as set
forth therein, as amended pursuant to the First Security Agreement Amendment,
the Second Security Agreement Amendment, the Third Security Agreement Amendment
and the Fourth Security Agreement Amendment.
 
3

--------------------------------------------------------------------------------


 
“Purchaser” shall have the meaning ascribed to such term in the Preamble.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Sand Hill Agreement” means the Financing Agreement, dated as of May 22, 2008,
as amended from time to time, between the Company and Sand Hill Finance, LLC.
 
“SEC Documents” shall have the meaning ascribed to such term in Section
3.1(g)(i).
 
“Second Security Agreement Amendment” means the Second Security Agreement
Amendment, dated as of July 24, 2008, among the Company, each of the Prior
Purchasers and certain other parties to the Prior Security Agreement and the
First Security Agreement Amendment.
 
“Securities” means the Series 2009 Notes and the Unify Common Stock.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” means the Security Agreement between the Company and each
of the Purchasers, in the form of Exhibit F hereto.
 
“Series 2009 Notes” shall have the meaning ascribed to such term in the recitals
hereto.
 
“Subordination Agreement” means the Third Amended and Restated Subordination
Agreement between the Agent, acting on behalf of the Purchasers and the Prior
Purchasers, and Sand Hill Finance, LLC, in the form of Exhibit C hereto.
 
“Subscription Amount” means, as to each Purchaser, the amount set forth beside
such Purchaser’s name on Schedule 1 hereto, in United States dollars.
 
“Subsidiary” means, with respect to any entity, any corporation or other
organization of which securities or other ownership interest having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions, are directly or indirectly owned by such entity or
of which such entity is a partner or is, directly or indirectly, the beneficial
owner of 50% or more of any class of equity securities or equivalent profit
participation interests.
 
“Third Security Agreement Amendment” means the Third Security Agreement
Amendment, dated as of October 30, 2008, among the Company, each of the Prior
Purchasers and certain other parties to the Prior Security Agreement, the First
Security Agreement Amendment and the Second Security Amendment.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question (or any successors
thereto):  the NYSE Amex, the New York Stock Exchange, the Nasdaq Global Market
or the Nasdaq Capital Market.
 
“Transaction Documents” means this Agreement, the Series 2009 Notes, the
Security Agreement, the Fourth Security Agreement Amendment, the Subordination
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Unify Common Stock” shall have the meaning ascribed to such term in the
recitals hereto.
 
1.2              Terms of the Series 2009 Notes.  The terms and provisions of
the Series 2009 Notes are set forth in the form of Series 2009 5% Secured
Convertible Promissory Note, attached hereto as Exhibit D.
 
4

--------------------------------------------------------------------------------




 
ARTICLE II
 
PURCHASE AND SALE
 
2.1           Closing.
 
(a)           The closing of the transactions contemplated under this Agreement
(the “Closing”) shall take place upon the execution of this Agreement by the
Company and the Purchasers immediately following satisfaction or waiver of the
conditions set forth in Sections 2.2 and 2.3 (other than those conditions which
by their terms are not to be satisfied or waived until the Closing), at the
offices of Wiggin and Dana LLP, 400 Atlantic Street, Stamford, CT 06901 (or
remotely via exchange of documents and signatures) or at such other place or day
as may be mutually acceptable to the Purchasers and the Company.  The date on
which the Closing occurs is the “Closing Date”.
 
(b)           At the Closing, the Purchasers shall purchase, severally and not
jointly, and the Company shall issue and sell, an aggregate maximum principal
amount of up to $250,000 of Series 2009 Notes.  Each Purchaser shall purchase
from the Company, and the Company shall issue and sell to each Purchaser, an
amount of Series 2009 Notes in such aggregate principal amount as is set forth
next to such Purchaser’s name on Schedule 1.  The Company shall have the right
to borrow funds from the Purchasers from time to time as provided in the Series
2009 Notes.
 
(c)           As an inducement to the Purchasers to purchase Series 2009 Notes,
the Company agrees to pay a commitment fee on the Closing Date to each Purchaser
in an amount equal to 20% of each Purchaser’s Subscription Amount.
 
2.2           Conditions to Obligations of Purchasers to Effect the Closing.
 
The obligations of each Purchaser to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by such Purchaser:
 
(a)              At the Closing (unless otherwise specified below) the Company
shall deliver or cause to be delivered to each Purchaser the following:
 
(i) this Agreement, duly executed by the Company;
 
(ii) an original Series 2009 Note for such Purchaser in the maximum principal
amount that is set forth on Schedule 1 hereto next to such Purchaser’s name,
duly executed by the Company;
 
(iii) the Investor Rights Agreement, duly executed by Unify;
 
(iv) the Security Agreement, duly executed by the Company
 
(v) the Fourth Security Agreement Amendment, duly executed by the Company and
each of the parties other than Purchasers required to execute such agreement in
order for it to constitute a valid amendment of the Security Agreement;
 
(vi) a legal opinion of Wiggin and Dana LLP, counsel to the Company, in the form
of Exhibit E hereto;
 
(vii) the Subordination Agreement, duly executed by Sand Hill Finance, LLC and
the Company which shall include, among other things, Sand Hill Finance, LLC’s
consent to the Contemplated Transactions;
 
(viii) a certificate of the Secretary of the Company, attaching a true copy of
the certificate of incorporation and bylaws of the Company, as amended to the
Closing Date, and attaching true and complete copies of the resolutions of the
Board of Directors of the Company authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents;


(ix) a waiver of preemptive rights duly executed by each of the Prior Purchasers
under the Prior Purchase Agreements pursuant to which such Prior Purchasers
waive their preemptive rights with respect to the Contemplated Transactions; and


                            (x) amendments to the Prior Notes, duly executed by
the Company.


(b)              All representations and warranties of the Company contained in
the Transaction Documents shall remain true and correct in all material respects
as of the Closing Date as though such representations and warranties were made
on such date (except those representations and warranties that address matters
only as of a particular date will remain true and correct as of such date).
 
5

--------------------------------------------------------------------------------


 
(c)              As of the Closing Date, there shall have been no Material
Adverse Effect with respect to the Company since the date hereof.
 
(d)              From the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New Jersey State authorities.
 
2.3.              Conditions to Obligations of the Company to Effect the
Closing.
 
The obligations of the Company to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Company:
 
(a)              At the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i) this Agreement, duly executed by such Purchaser;
 
(ii) such Purchaser’s Subscription Amount, by wire transfer of immediately
available funds;
 
(iii) an original Series 2009 Note for such Purchaser in the maximum principal
amount that is set forth on Schedule 1 hereto next to such Purchaser’s name,
countersigned by such Purchaser;
 
(iv) the Investor Rights Agreement, duly executed by such Purchaser;
 
(v) the Security Agreement, duly executed by such Purchaser;
 
(vi) the Fourth Security Agreement Amendment, duly executed by such Purchaser;
and
 
(vii) the Subordination Agreement, duly executed by Sand Hill Finance, LLC and
the Agent;
 
(b)              All representations and warranties of each of the Purchasers
contained herein shall remain true and correct as of the Closing Date as though
such representations and warranties were made on such date.
 
(c)              The Company shall have received the Fourth Security Agreement
Amendment, duly executed by each party other than the Purchasers or the Company
to execute such agreement in order for it to constitute a valid amendment of the
Security Agreement.
 
(d)              The Company shall have received a waiver of preemptive rights
duly executed by each of the Prior Purchasers under the Prior Purchase
Agreements pursuant to which such Prior Purchasers waive their preemptive rights
with respect to the Contemplated Transactions.
 
(e)              The Company shall have received amendments to the Prior Notes
duly executed by each of the holders of the Prior Notes.
 
6

--------------------------------------------------------------------------------




 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. Except as set forth
under the corresponding section of the Disclosure Schedules delivered
concurrently herewith and except as provided in the SEC Documents, the Company
hereby makes the following representations and warranties as of the date hereof
and as of the Closing Date to each Purchaser:
 
(a) Corporate Organization; Authority; Due Authorization.
 
(i) The Company (A) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (B) has
the corporate power and authority to own or lease its properties as and in the
places where its business is now conducted and to carry on its business as now
conducted and (C) is duly qualified as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify, individually or
in the aggregate, would have a material adverse effect on the operations,
assets, liabilities, financial condition or business of the Company and its
Subsidiaries taken as a whole (a “Material Adverse Effect”).  Set forth in
Schedule 3.1(a) is a complete and correct list of all Subsidiaries.  Each
Subsidiary is duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation and is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have, individually or in the
aggregate, a Material Adverse Effect.


(ii) The Company (A) has the requisite corporate power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party and to incur the obligations herein and therein and (B) has been
authorized by all necessary corporate action to execute, deliver and perform
this Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby (the “Contemplated
Transactions”).  This Agreement is and each of the other Transaction Documents
will be on the Closing Date a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except as limited
by applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting the enforcement of creditors’ rights and the availability of equitable
remedies (regardless of whether such enforceability is considered in a
proceeding at law or equity).


(b) Capitalization.


(i) As of the date hereof, the authorized capital stock of the Company consisted
of (i) 125,000,000 shares of Common Stock, of which 41,133,925 shares of Common
Stock were outstanding as of April 3, 2009, and (ii) 5,000,000 shares of
Preferred Stock, $0.01 par value, of which no shares were outstanding.  All
outstanding shares of capital stock of the Company were issued in compliance
with all applicable federal securities laws, and the issuance of such shares was
duly authorized by all necessary corporate action on the part of the
Company.  Except as contemplated by this Agreement or as set forth in the SEC
Documents or in Schedule 3.1(b), there are (A) no outstanding subscriptions,
warrants, options, conversion privileges or other rights or agreements
obligating the Company to purchase or otherwise acquire or issue any shares of
capital stock of the Company (or shares reserved for such purpose), (B) no
preemptive rights contained in the Company’s certificate of incorporation, as
amended, the bylaws of the Company or contracts to which the Company is a party
or rights of first refusal with respect to the issuance of additional shares of
capital stock of the Company other than such rights as have been duly waived as
of the date hereof and (C) no commitments or understandings (oral or written) of
the Company to issue any shares, warrants, options or other rights to acquire
any equity securities of the Company.  To the Company’s knowledge, except as set
forth in Schedule 3.1(b), none of the shares of Common Stock are subject to any
stockholders’ agreement, voting trust agreement or similar arrangement or
understanding.  Except as set forth in the SEC Documents or in Schedule 3.1(b),
the Company has no outstanding bonds, debentures, notes or other obligations the
holders of which have the right to vote (or which are convertible into or
exercisable for securities having the right to vote) with the stockholders of
the Company on any matter.
 
(ii) With respect to each Subsidiary, except as set forth in Schedule 3.1(b),
(i) all the issued and outstanding shares of each Subsidiary’s capital stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with applicable securities laws and were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities and (ii) there are no outstanding options
to purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of any Subsidiary’s capital stock or any
such options, rights, convertible securities or obligations.  Except as
disclosed in the SEC Documents or Schedule 3.1(b), the Company beneficially owns
100% of the outstanding equity securities of each Subsidiary.
 
(c) Private Offering.  Neither the Company nor anyone acting on its behalf has
within the last 12 months issued, sold or offered any security of the Company to
any Person under circumstances that would cause the issuance and sale of the
Series 2009 Notes, as contemplated by this Agreement, to be subject to the
registration requirements of Section 5 of the Securities Act.  The Company
agrees that neither the Company nor anyone acting on its behalf will offer the
Series 2009 Notes or any part thereof or any similar securities for issuance or
sale to, or solicit any offer to acquire any of the same from, anyone so as to
make the issuance and sale of the Series 2009 Notes subject to the registration
requirements of Section 5 of the Securities Act.


(d) Brokers and Finders’ Fees.  No brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.  The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by this
Agreement.
 
7

--------------------------------------------------------------------------------



 
(e) No Conflict; Required Filings and Consents.


(i) The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Company do not, and the consummation by the Company
of the Contemplated Transactions will not, (A) conflict with or violate the
certificate of incorporation or the bylaws of the Company or its Subsidiaries,
(B) conflict with or violate any law, rule, regulation, order, judgment or
decree applicable to the Company or its Subsidiaries or by which any property or
asset of the Company or its Subsidiaries is bound or affected or (C) result in
any breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, result in the loss of a material
benefit under or give to others any right of purchase or sale, or any right of
termination, amendment, acceleration, increased payments or cancellation of, or
result in the creation of a Lien on any property or asset of the Company or of
any of its Subsidiaries pursuant to, any material note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Company or any of its Subsidiaries is a
party or by which the Company or of any of its Subsidiaries is bound or affected
(the “Material Agreements”).


(ii) The execution and delivery of this Agreement and the other Transaction
Documents by the Company do not, and the performance of this Agreement and the
other Transaction Documents and the consummation by the Company of the
Contemplated Transactions will not, require, on the part or in respect of the
Company, any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Body (as hereinafter defined) except for the
filing of a Form D with the Commission and applicable requirements, if any, of
the Exchange Act or any state securities or “blue sky” laws (collectively, “Blue
Sky Laws”), and any approval required by applicable rules of the markets in
which the Company’s securities are traded.  For purposes of this Agreement,
“Governmental Body” shall mean any:  (A) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(B) federal, state, local, municipal, foreign or other government; or (C)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or entity and any court or other tribunal).


(f) Compliance.  Except as set forth in the SEC Documents or in Schedule 3.1(f),
neither the Company nor any Subsidiary is in conflict with, or in default or
violation of (A) any law, rule, regulation, order, judgment or decree applicable
to the Company or such Subsidiary or by which any property or asset of the
Company or such Subsidiary is bound or affected (“Legal Requirement”), or (B)
any Material Agreement, in each case except for any such conflicts, defaults or
violations that would not, individually or in the aggregate, have a Material
Adverse Effect. Neither the Company nor any Subsidiary has received any written
notice or other communication from any Governmental Body regarding any actual or
possible violation of, or failure to comply with, any Legal Requirement, except
any such violations or failures that would not, individually or in the
aggregate, have a Material Adverse Effect.


(g) SEC Documents; Financial Statements.


(i) The information contained in the following documents did not, as of the date
of the applicable document, include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, as of their respective filing dates or, if amended,
as so amended (the following documents, collectively, the “SEC Documents”),
provided that the representation in this sentence shall not apply to any
misstatement or omission in any SEC Document filed prior to the date of this
Agreement which was superseded by a subsequent SEC Document filed prior to the
date of this Agreement:  (A) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2008, as amended by Form 10-K/A Amendment No. 1 thereto;
(B) the Company’s definitive Proxy Statement with respect to its 2008 Annual
Meeting of Stockholders, filed with the Commission on April 9, 2008; (C) the
Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2009; and
(D) the Company’s Current Reports on Form 8-K filed February 2, 2009, February
6, 2009, April 14, 2009, April 21, 2009, May 12, 2009, May 13, 2009 and May 29,
2009.


(ii) In addition, as of the date of this Agreement, the Disclosure Schedules,
when read together with the SEC Documents and the information, qualifications
and exceptions contained in this Agreement, do not include any untrue statement
of a material fact.


(iii) The Company has filed all forms, reports and documents required to be
filed by it with the Commission for the 12 months preceding the date of this
Agreement, including without limitation the SEC Documents.  As of their
respective dates, the SEC Documents filed prior to the date hereof complied as
to form in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the rules and regulations thereunder.


(iv) The Company’s Annual Report on Form 10-K for the year ended December 31,
2008, includes consolidated balance sheets as of December 31, 2007 and 2008 and
consolidated statements of income and cash flows for the one year periods then
ended (collectively, the “Financial Statements”).


(v) The Financial Statements (including the related notes and schedules thereto)
have been prepared in accordance with generally accepted accounting principles
in the United States, applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such Financial Statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, subject to normal year-end audit
adjustments.  The Financial Statements (including the related notes and
schedules thereto) fairly present in all material respects the consolidated
financial position, the results of operations, retained earnings or cash flows,
as the case may be, of the Company for the periods set forth therein (subject,
in the case of unaudited statements, to normal year-end audit adjustments that
would not be material in amount or effect), in each case in accordance with
GAAP, consistently applied during the periods involved, except as may be noted
therein.


(h) Litigation.  Except as set forth in the SEC Documents or in Schedule 3.1(h),
there are no claims, actions, suits, investigations, inquiries or proceedings
pending against the Company or any of its Subsidiaries or, to the knowledge of
the Company, threatened against the Company or any of its Subsidiaries, at law
or in equity, or before or by any court, tribunal, arbitrator, mediator or any
federal or state commission, board, bureau, agency or instrumentality, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  Except as set forth in the SEC Documents or in
Schedule 3.1(h), neither the Company nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------



 
(i) Absence of Certain Changes.  Except as specifically contemplated by this
Agreement or as set forth in Schedule 3.1(i) or in the SEC Documents, since
December 31, 2008, there has not been (a) any Material Adverse Effect; (b) any
dividends or other distribution of assets to stockholders of the Company; (c)
any acquisition (by merger, consolidation, acquisition of stock and/or assets or
otherwise) of any Person by the Company; or (d) any transactions, other than in
the ordinary course of business, consistent in all material respects with past
practices, with any of its officers, directors or principal stockholders or any
of their respective Affiliates.


(j) Intellectual Property.


(i) The Company and its Subsidiaries own, or have the right to use, sell or
license all intellectual property reasonably required for the conduct of their
respective businesses as presently conducted (collectively, the “Company IP”)
except for any failure to own or have the right to use, sell or license the
Company IP that would not have a Material Adverse Effect.


(ii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not constitute a
breach of any instrument or agreement governing any Company IP, will not cause
the forfeiture or termination or give rise to a right of forfeiture or
termination of any Company IP or impair the right of Company and its
Subsidiaries to use, sell or license any Company IP.


(iii) (A)  None of the manufacture, marketing, license, sale and use of any
product currently licensed or sold by the Company or any of its Subsidiaries (x)
violates any license or agreement between the Company or any of its Subsidiaries
and any third party, (y) to the knowledge of the Company, infringes any patent
of any other party; or (z) to the knowledge of the Company, infringes any
copyright, trademark or trade secret of any other party, and (B) there is no
pending or, to the knowledge of the Company, threatened claim or litigation
contesting the validity, ownership or right to use, sell, license or dispose of
any Company IP.


(k) No Adverse Actions.  Except as set forth in the SEC Documents or in Schedule
3.1(k), there is no existing, pending or, to the knowledge of the Company,
threatened termination, cancellation, limitation, modification or change in the
business relationship of the Company or any of its Subsidiaries with any
supplier, customer or other Person except such as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.


(l) Corporate Documents.  The Company’s certificate of incorporation and bylaws,
each as amended to date, which have been requested and previously provided to
the Purchasers are true, correct and complete and contain all amendments
thereto.


(m) Insurance.  The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged.  Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.


(n) Transactions with Affiliates and Employees.  Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
Company’s knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors), including any contract or other
arrangement providing for the furnishing of services to or by, proving for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the Company’s
knowledge, any entity in which any officer, director or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000, other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company or the Subsidiaries or (iii) for other employee benefits,
including stock option or restricted stock agreements under any stock option
plan of the Company.


(o) Sarbanes-Oxley; Internal Accounting Controls . The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
9

--------------------------------------------------------------------------------



 
(p) Application of Takeover Protections . The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the Series
2009 Notes and the Purchasers’ ownership thereof.


(q) No Other Representations.  The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the Contemplated Transactions other than those specifically set forth in Section
3.2 hereof.


(r) Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company that none of the Purchasers have been asked to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Series 2009 Notes for any
specified term.  The Company further understands and acknowledges that (i) one
or more Purchasers may engage in hedging activities at various times during the
period that the Series 2009 Notes are outstanding and (ii) such hedging
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted.  The Company acknowledges that such aforementioned hedging
activities do not constitute a breach of any of the Transaction Documents.


(s) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Documents, except where the
failure to possess such permits could not have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.


(t) Title to Assets. Except as set forth in Schedule 3.1(t), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.


(u) Disclosure.  The Transaction Documents, and the exhibits and schedules
attached thereto, when taken as a whole, do not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made.


3.2           Representations and Warranties of the Purchasers.
 
Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:
 
(a) Organization; Authority; Enforceability. Such Purchaser (other than
individuals) is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and rules of law
governing specific performance, injunctive relief, or other equitable remedies.


(b) General Solicitation. Such Purchaser is not purchasing the Series 2009 Notes
as a result of any advertisement, article, notice or other communication
regarding the Series 2009 Notes published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.


(c) No Public Sale or Distribution. Such Purchaser is acquiring the Series 2009
Notes for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof; provided, however,
that by making the representations herein, such Purchaser does not agree to hold
any of the Series 2009 Notes for any minimum or other specific term and reserves
the right to dispose of the Series 2009 Notes at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities
Act.  Such Purchaser is acquiring the Series 2009 Notes hereunder in the
ordinary course of its business. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.


(d) Accredited Investor Status.  Such Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.


(e) Residency. Such Purchaser is a resident of the jurisdiction set forth below
such Purchaser’s name on Schedule 1 attached hereto.


(f) Reliance on Exemptions. Such Purchaser understands that the Series 2009
Notes are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Series 2009 Notes.
 
10

--------------------------------------------------------------------------------



 
(g) Information. Such Purchaser and its advisors, if any, have been furnished
with all publicly available materials (or such materials have been made
available to such Purchaser) relating to the business, finances and operations
of the Company and such other publicly available materials relating to the offer
and sale of the Series 2009 Notes as have been requested by such Purchaser,
including without limitation (i) the SEC Documents, (ii) Unify’s Annual Report
on Form 10-K for the year ended April 30, 2008, as amended by Form 10-K/A
Amendment No. 1 thereto, (iii) Unify’s Quarterly Reports on Form 10-Q for the
periods ended July 31, 2008, October 31, 2008 and January 31, 2008, (iv) Unify’s
definitive Proxy Statement with respect to its 2009 Annual Meeting of
Stockholders, filed with the Commission on February 27, 2009, and (v) Unify’s
Current Reports on Form 8-K filed June 25, 2008, August 21, 2008, September 5,
2008, November 21, 2008, February 3, 2009, February 26, 2009, April 20, 2009,
May 4, 2009 and May 21, 2009.  Each Purchaser acknowledges that it has read and
understands the risk factors set forth in such documents.  Neither such review
nor any other due diligence investigations conducted by such Purchaser or its
advisors, if any, or its representatives shall modify, amend or affect such
Purchaser’s right to rely on the Company’s representations and warranties
contained in the Transaction Documents.  Such Purchaser understands that its
investment in the Series 2009 Notes involves a high degree of risk.


(h) No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Series 2009 Notes or
the fairness or suitability of the investment in the Series 2009 Notes, nor have
such authorities passed upon or endorsed the merits of the offering of the
Series 2009 Notes.


(i) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters, including investing in companies engaged in the
business in which the Company is engaged, so as to be capable of evaluating the
merits and risks of the prospective investment in the Series 2009 Notes, and has
so evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Series 2009 Notes and, at the
present time, is able to afford a complete loss of such investment.


(j) No Other Representations.  The Purchaser acknowledges and agrees that the
Company does not make or has not made any representations or warranties with
respect to the Contemplated Transactions other than those specifically set forth
in this Section 3.1.




ARTICLE IV
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1            Transfer Restrictions.
 
(a)        The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities, other
than pursuant to an effective registration statement, to the Company (in the
case of a transfer of Series 2009 Notes), to an Affiliate of a Purchaser (who is
an accredited investor and executes a customary representation letter) or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably satisfactory to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act, provided, however, that in the
case of a transfer pursuant to Rule 144, no opinion shall be required if the
transferor provides the Company with a customary seller’s representation letter,
and if such sale is not pursuant to subsection (b)(1) of Rule 144, a customary
broker’s representation letter and a Form 144.  Any such transferee that agrees
in writing to be bound by the terms of this Agreement and the Investor Rights
Agreement shall have the rights of a Purchaser under this Agreement and the
Investor Rights Agreement.  Except as required by federal securities laws and
the securities law of any state or other jurisdiction within the United States,
the Securities may be transferred, in whole or in part, by any of the Purchasers
at any time.  The Company shall reissue certificates evidencing the Series 2009
Notes upon surrender of certificates evidencing the Series 2009 Notes being
transferred in accordance with this Section 4.1(a).
 
(b)        The Purchasers agree to the imprinting, so long as is required by
this Section 4.1(b), of one or more legends, as applicable, on any of the
Securities in substantially the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, SUCH COUNSEL AND THE SUBSTANCE OF SUCH OPINION
SHALL BE REASONABLY ACCEPTABLE TO AXS-ONE INC.  UNLESS PROHIBITED BY APPLICABLE
LAW, RULE OR REGULATION, THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.
 
and on any Series 2009 Note:
 
“THIS SECURITY AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
TERMS OF THE THIRD AMENDED AND RESTATED SUBORDINATION AGREEMENT OF EVEN DATE
HEREWITH BETWEEN THE AGENT OF THE PAYEE AND SAND HILL FINANCE, LLC.”
 
11

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that, unless prohibited by applicable law,
rule or regulation, a Purchaser may from time to time pledge pursuant to a bona
fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Securities to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and, if
required under the terms of such arrangement, such Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith; provided, however, that such Purchaser shall provide the
Company with such documentation as is reasonably requested by the Company to
ensure that the pledge is pursuant to a bona fide margin agreement with a
registered broker-dealer or a security interest in some or all of the Securities
to a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act.
 
4.2           Furnishing of
Information.                                                                        As
long as any Purchaser owns Series 2009 Notes, the Company covenants to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act.  As long as any Purchaser owns Series 2009
Notes, if the Company is not required to file reports pursuant to the Exchange
Act, it shall prepare and furnish to the Purchasers and make publicly available
in accordance with Rule 144(c)(2), such information as is required for the
Purchasers to sell the Series 2009 Notes under Rule 144.
 
4.3           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Series 2009 Notes in a manner that would require the
registration under the Securities Act of the sale of the Series 2009 Notes to
the Purchasers or that would be integrated with the offer or sale of the Series
2009 Notes for purposes of the rules and regulations of any applicable Trading
Market so as to result in a violation thereof.
 
4.4           Publicity.                               The Company shall, within
four Business Days following the Closing Date, file a Current Report on Form
8-K, disclosing the Contemplated Transactions and make such other filings and
notices regarding the Contemplated Transactions in the manner and time required
by the Commission.
 
4.5           Negative Covenants.  Unless approved in writing by those
Purchasers holding a majority of the principal amount of the Series 2009 Notes
then outstanding, the Company (a) shall not declare or pay any dividend or
distribution with respect to any common stock or preferred stock of the Company
and (b) shall not incur any secured indebtedness senior to the Series 2009
Notes.
 
4.6           Senior Debt.  Notwithstanding any other provision of the
Transaction Documents, the Purchasers hereby acknowledge and consent as
follows:  (a) the Company may continue to borrow under an accounts receivable
formula based revolving line of credit pursuant to the Sand Hill Agreement; and
(b) the Company may replace the Sand Hill Agreement with another senior debt
facility which shall rank senior to the Series 2009 Notes, provided that such
replacement senior debt facility is an accounts receivable formula based
revolving line of credit secured solely by accounts receivable of the Company.
 
 
ARTICLE V
 
INDEMNIFICATION, TERMINATION AND DAMAGES
 
5.1           Survival of Representations.
 
Except as otherwise provided herein, the representations and warranties of the
Company and the Purchasers contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing Date and
shall continue in full force and effect for a period of two (2) years from the
Closing Date.  The Company’s and the Purchasers’ warranties and representations
shall in no way be affected or diminished in any way by any investigation of (or
failure to investigate) the subject matter thereof made by or on behalf of the
Company or the Purchasers.
 
5.2           Indemnification.
 
(a) The Company agrees to indemnify and hold harmless the Purchasers, their
Affiliates, each of their officers, directors, employees and agents and their
respective successors and assigns, from and against any losses, damages or
expenses which are caused by or arise out of (i) any breach or default in the
performance by the Company of any covenant or agreement made by the Company in
any of the Transaction Documents; (ii) any breach of warranty or representation
made by the Company in any of the Transaction Documents; and/or (iii) any and
all third party actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable legal fees and expenses) incident to any of
the foregoing.


(b) The Purchasers, severally and not jointly, agree to indemnify and hold
harmless the Company, its Affiliates, each of their officers, directors,
employees and agents and their respective successors and assigns, from and
against any losses, damages or expenses which are caused by or arise out of (i)
any breach or default in the performance by the Purchasers of any covenant or
agreement made by the Purchasers in any of the Transaction Documents; (ii) any
breach of warranty or representation made by the Purchasers in any of the
Transaction Documents; and/or (iii) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.
 
12

--------------------------------------------------------------------------------



 
5.3           Indemnity Procedure.
 
(a) A party or parties hereto agreeing to be responsible for or to indemnify
against any matter pursuant to this Agreement is referred to herein as the
“Indemnifying Party” and the other party or parties claiming indemnity is
referred to as the “Indemnified Party”.  An Indemnified Party under this
Agreement shall, with respect to claims asserted against such party by any third
party, give written notice to the Indemnifying Party of any liability which
might give rise to a claim for indemnity under this Agreement within sixty (60)
Business Days of the receipt of any written claim from any such third party, but
not later than twenty (20) days prior to the date any answer or responsive
pleading is due, and with respect to other matters for which the Indemnified
Party may seek indemnification, give prompt written notice to the Indemnifying
Party of any liability which might give rise to a claim for indemnity; provided,
however, that any failure to give such notice shall not waive any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
materially prejudiced.


(b) The Indemnifying Party shall have the right, at its election, to take over
the defense or settlement of such claim by giving written notice to the
Indemnified Party at least fifteen (15) days prior to the time when an answer or
other responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld or delayed),
shall be solely responsible for the expenses of such defense and shall be bound
by the results of its defense or settlement of the claim. The Indemnifying Party
shall not settle any such claim without prior notice to and consultation with
the Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed).  So long as the Indemnifying Party is
diligently contesting any such claim in good faith, the Indemnified Party may
pay or settle such claim only at its own expense and the Indemnifying Party
shall not be responsible for the fees of separate legal counsel to the
Indemnified Party, unless the named parties to any proceeding include both
parties or representation of both parties by the same counsel would be
inappropriate in the reasonable opinion of counsel to the Indemnified Party, due
to conflicts of interest or otherwise.  If the Indemnifying Party does not make
such election, or having made such election does not, in the reasonable opinion
of the Indemnified Party proceed diligently to defend such claim, then the
Indemnified Party may (after written notice to the Indemnifying Party), at the
expense of the Indemnifying Party, elect to take over the defense of and proceed
to handle such claim in its discretion and the Indemnifying Party shall be bound
by any defense or settlement that the Indemnified Party may make in good faith
with respect to such claim. In connection therewith, the Indemnifying Party
shall fully cooperate with the Indemnified Party should the Indemnified Party
elect to take over the defense of any such claim.  The parties agree to
cooperate in defending such third party claims and the Indemnified Party shall
provide such cooperation and such access to its books, records and properties
(subject to the execution of appropriate non-disclosure agreements) as the
Indemnifying Party shall reasonably request with respect to any matter for which
indemnification is sought hereunder; and the parties hereto agree to cooperate
with each other in order to ensure the proper and adequate defense thereof.


(c) With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of:  (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to execute the
judgment; (ii) the entry of an unappealable judgment or final appellate decision
against the Indemnified Party; or (iii) a settlement of the
claim.  Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party.  With regard to other claims for which indemnification is payable
hereunder, such indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.




ARTICLE VI


MISCELLANEOUS


6.1           Fees and
Expenses.                                                       The Company
shall be responsible for the payment of the Purchasers’ reasonable and
documented legal fees and other third-party expenses relating to the
preparation, negotiation and execution of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated herein up to an
aggregate cap of $15,000.


6.2           Entire Agreement.  The Transaction Documents and the Investor
Rights Agreement, together with the exhibits and schedules thereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
 
13

--------------------------------------------------------------------------------



 
6.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified below or on the signature pages attached hereto prior
to 5:00 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified below or on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:00 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as follows:


If to the Purchasers, at each Purchaser’s address set forth under its name on
Schedule 1 attached hereto, or with respect to the Company, addressed to:


AXS-One Inc.
301 Route 17 North
Rutherford, New Jersey 07070
Attention: Chief Financial Officer
Facsimile No.: (201) 935-5230


or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company (which shall not constitute
notice) shall be sent to:


Wiggin and Dana LLP
400 Atlantic Street
Stamford, Connecticut 06901
Attention:  Michael Grundei
Facsimile No.: (203) 363-7676


Copies of notices to any Purchaser (which shall not constitute notice) shall be
sent to the addresses, if any, listed on Schedule 1 attached hereto.
 
6.4           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and each Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.  Until such time as that
certain Agreement and Plan of Merger, dated as of April 16, 2009 (the “Merger
Agreement”), by and among Unify, the Company and UCAC, Inc., a wholly-owned
subsidiary of Unify, has been terminated or the transactions contemplated by the
Merger Agreement have been consummated, this Agreement shall not be amended or
modified without the prior written consent of Unify.


6.5           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction shall be applied against any party.


6.6           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser.  Any Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
it transfers Series 2009 Notes, provided such transferee agrees in writing to be
bound, with respect to the transferred Series 2009 Notes, by the provisions
hereof that apply to the Purchasers.


6.7           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5 and Article
V.


6.8           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.


6.9           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or other electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or other electronic signature page were an original thereof.
 
14

--------------------------------------------------------------------------------



 
6.10           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties shall attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


6.11           Replacement of Series 2009 Notes.  If any certificate or
instrument evidencing any of the Series 2009 Notes is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested by the Company.


6.12           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company shall be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.


6.13           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall, to the
extent permissible under applicable law, be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.


6.14           Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction
Document.  Except to the extent otherwise specifically provided in the
Transaction Documents, each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.


6.15           Waiver of Trial by Jury.  THE PARTIES HERETO IRREVOCABLY WAIVE
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.


6.16           Further Assurances.  Each party agrees to cooperate fully with
the other parties and to execute such further instruments, documents and
agreements and to give such further written assurances as may be reasonably
requested by any other party to better evidence and reflect the transactions
described herein and contemplated hereby and to carry into effect the intents
and purposes of this Agreement, and further agrees to take promptly, or cause to
be taken, all actions, and to do promptly, or cause to be done, all things
necessary, proper or advisable under applicable law to consummate and make
effective the transactions contemplated hereby, to obtain all necessary waivers,
consents and approvals, to effect all necessary registrations and filings and to
remove any injunctions or other impediments or delays, legal or otherwise, in
order to consummate and make effective the transactions contemplated by this
Agreement for the purpose of securing to the parties hereto the benefits
contemplated by this Agreement.


6.17           Like Treatment.  Neither the Company nor any of its Affiliates
shall, directly or indirectly, pay or cause to be paid any consideration
(immediate or contingent), whether by way of interest, fee, payment for
redemption, conversion or exercise of the Series 2009 Notes, or otherwise, to
any Purchaser or holder of Series 2009 Notes, for or as an inducement to, or in
connection with the solicitation of, any consent, waiver or amendment to any
terms or provisions of this Agreement or the other Transaction Documents, unless
such consideration is offered to all Purchasers or holders of Series 2009 Notes
bound by such consent, waiver or amendment.  The Company shall not, directly or
indirectly, redeem any Series 2009 Notes unless such offer of redemption is made
pro rata to all Purchasers or holders of Series 2009 Notes, as the case may be,
on identical terms.


[Signature pages follow.]
 
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
COMPANY:
 
AXS-ONE INC.




By: /s/ William P. Lyons
Name: William P. Lyons
Title:   CEO




PURCHASERS:


Print Exact Name:  BlueLine Capital Partners III, LP




By:           /s/ Scott
Shuda                                                      
Name:      Scott Shuda
Title:        Managing Director


Address: 402 Railroad Avenue, Suite 201


Danville,
CA  94526                                                                           



 


Telephone:                                                                 


Facsimile:                                                                 


Email:                                            


SSN/EIN:                                                                 




Amount of Investment: $75,000




[Omnibus AXS-One Inc. Convertible Note and Warrant Purchase Agreement Signature
Page]






16

--------------------------------------------------------------------------------














PURCHASERS:


Print Exact Name: Jurika Family Trust U/A 1989






By: /s/ William K.
Jurika                                                                                     
Name:  William K. Jurika
Title: Trustee


Address:                                                                           


42 Glen Alpine
Rd.                                                                                     


Piedmont, CA 94611


Telephone:                                                                                     


Facsimile:                                                                                     


Email:                                                                                     


SSN/EIN:                                                                                     




Amount of Investment:  $75,000




[Omnibus AXS-One Inc. Convertible Note and Warrant Purchase Agreement Signature
Page]


PURCHASERS:


Print Exact Name: Harold D. Copperman


By: /s/ Harold D. Copperman
Name:
Title:


Address: 2804 Tarflower
Way                                                                                     


Naples, FL
34105                                                                                     






Telephone:                                                                                     


Facsimile:                                                                                     


Email:                                                                                     


SSN/EIN:                                                                                     




Amount of Investment:  $50,000.00




[Omnibus AXS-One Inc. Convertible Note and Warrant Purchase Agreement Signature
Page]
 
17

--------------------------------------------------------------------------------



 
PURCHASERS:


Print Exact Name: Primafides (Suisse) S.A. as
Trustees of Sirius
Trust                                                                                     




By: /s/ P. DeSalis                                           /s/ D. Moran
Name: Primafides (Suisse) SA as Trustees of Sirius Trust
Title:   Directors


Address: Stonehage
SA                                                                                     


Rue du Puits-Godet
12                                                                                     


P.O Box
763                                                                                     


2002
Neuchâtel                                                                                     


Switzerland                                                                                     


Attn,
IAD                                                                                     


Telephone:                                                                                     


Facsimile:                                                                 


Email:                                                                                     


SSN/EIN:                                                                                     




Amount of Investment:  $50,000.00




[Omnibus AXS-One Inc. Convertible Note and Warrant Purchase Agreement Signature
Page]








18

--------------------------------------------------------------------------------












Schedule 1


to Standby Convertible Note Purchase Agreement
 
Name, Address and Fax Number
of Purchaser
Aggregate Principal Amount of Series 2009 Notes Purchased
Purchase Price
BlueLine Capital Partners III, LP
402 Railroad Avenue, Suite 202
Danville, CA  94526
Attn:  Scott Shuda
(925) 988-0287 (fax)
 
$75,000
$75,000
Jurika Family Trust U/A 3/17/1989
42 Glen Alpine Road
Piedmont, CA  94611
Attn:  William Jurika
(510) 985-1197 (fax)
 
$75,000
$75,000
Harold D. Copperman
2804 Tarflower Way
Naples, FL  34105
(239) 659-4473 (fax)
 
$50,000
$50,000
Sirius Trust
c/o Stonehage SA
Rue du Puits-Godet 12
2002 Neuchatel, Switzerland
Attn:  Anthony Bloom
(44) 32-723-1001 (fax)
 
$50,000
$50,000
 
Totals:
 
$250,000
$250,000



19

--------------------------------------------------------------------------------

